Citation Nr: 1513431	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar myositis.

2.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for an acquired psychiatric disorder (claimed as passive aggressive personality with suicide attempt).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Although the Veteran requested a hearing before a Decision Review Officer at the RO (hearing were scheduled for July and August 2013, respectively), he subsequently withdrew his hearing request.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

The Board has recharacterized the issue of entitlement to service connection for passive aggressive personality with suicide attempt to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran is not shown by the probative evidence of record to have radiculopathy of the lower extremities.

2.  An August 1986 Board decision denied the Veteran's claim of entitlement to a psychiatric disorder based on a finding that his diagnosed personality disorder is a developmental defect and not a disease or injury for VA compensation purposes.

3.  The evidence submitted since the August 1986 Board decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.

4.  The Veteran is not blind or in a nursing home and, despite his service-connected disabilities, is competently able to perform his activities of daily living and protect himself from his environment without regular assistance from another person.

5.  The Veteran is not permanently and substantially confirmed to his dwelling/home and the immediate premises, bedridden, or housebound due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the lower extremities are not met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The August 1986 Board decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has not been received; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2014).

4.  The criteria for SMC based on the need for regular aid and attendance or on account of being housebound are not met.  38 U.S.C.A. § 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Although a letter dated in December 2010 informed the Veteran of the types of evidence needed in order to substantiate his underlying service connection claims, as well as the fact that new and material evidence was needed to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the letter incorrectly stated that the last denial of the issue was a November 1982 rating decision.  While this letter did not notify the Veteran that the last final denial of his claim was the 1986 Board decision, it clearly informed him of the reason for the denial, as well as the fact that new and material evidence was needed to reopen the claim.  The claims were readjudicated in a February 2013 Statement of the Case (SOC), and were again readjudicated in a November 2013 Supplemental Statement of the Case (SSOC).

VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service treatment records, post-service treatment records and VA back and mental health conditions examination reports dated in February 2013.  The examination reports show that the examiners reviewed the pertinent evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, reviewed diagnostic test results and provided sound explanations for their opinions.  The VA examination reports are thus adequate upon which to base decisions in this case.

The claims folder also contains reports from the Social Security Administration (SSA), including a decision by an Administrative Law Judge, showing that the Veteran is receiving SSA disability benefits for affective disorders and disorders of the back.  With regard to the issue of entitlement to service connection for radiculopathy of the lower extremities, the decision specifically notes that a consultative neurologist evaluation found no focal neurological deficit.  Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, the claim is not being reopened.  As such, a request for complete SSA treatment records is not necessary.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir. 2010).

Based on these facts, as well as the notice given, the Board finds that a reasonable person would know what evidence was needed in order to establish his or her claim.  Therefore, any failure in the content or timing of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar myositis.

Review of the Veteran's service treatment records reveals no evidence that he ever complained of radiculopathy or any other lower extremity issues suggestive of the disorder.  Although he reported low back pain during his separation examination, the findings for the lower extremities were within normal limits and he did not report sciatica or pain radiating into the legs.  

Although post-service private treatment reports show treatment for, and a diagnosis of a low back disorder, these records do not indicate a diagnosis of radiculopathy into the lower extremities.

In February 2013, the Veteran was afforded a VA back disorders examination.  The clinician specifically found him to be negative for radicular pain or any other signs or symptoms of radiculopathy.

Based on a review of the complete evidence of record, the Board concludes that service connection for radiculopathy of the lower extremities is not warranted on both a direct and secondary basis.  As noted above, there is no evidence that the Veteran has been diagnosed with lower extremity radiculopathy at any time during the pendency of this claim.  See Degmetich v. Brown, supra.  

In addition to the treatment reports of record, the Board has also considered letters submitted by the Veteran's private physician, Dr. Ortiz, dated in October 2010 and May 2013.  The Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further held that the weight of a medical opinion is diminished where the opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Although Dr. Ortiz wrote that the Veteran has radiculopathy, as noted above, the private treatment notes for his low back disorder demonstrate no evidence of such a diagnosis.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, the Board accords little probative weight to these statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).

In addition to the medical evidence, the Board has also considered the Veteran's lay assertions that he has lower extremity radiculopathy.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that pain is a symptom that the Veteran, as a lay person,  is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007).  Again, however, there is no probative evidence to show that the Veteran has lower extremity radiculopathy.  The Court has held that mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Similarly, as noted above, the VA examiner who performed the back examination also found no evidence of lower extremity radiculopathy.  The Board accords greater probative weight to the findings of a competent medical professional than to the assertions of the Veteran.

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for radiculopathy of the lower extremities.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).    

Whether new and material evidence has been received to reopen claim of entitlement to service connection for an acquired psychiatric disorder (claimed as passive aggressive personality with suicide attempt).

The Veteran is seeking to reopen his previously-denied claim of entitlement to service connection for an acquired psychiatric disorder.  In order to do so, he must submit new and material evidence, as that term is defined by law.  As the Veteran has not done so, the appeal must be denied. 

As noted above, a Board decision, dated in August 1986, concluded that service connection for the Veteran's claimed psychiatric disorder was not warranted based on a finding that his diagnosed personality disorder is a developmental defect and not a disease or injury for VA compensation purposes.  Accordingly, the Board denied reopening the Veteran's claim.  As such, the decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead, should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

At the time of the August 1986 Board denial, the evidence of record consisted of the Veteran's service treatment records, which showed that he had received a Chapter 5 administrative discharge from the service because of a developmental personality disorder.  Under principles of VA law, however, a congenital or developmental defect is generally not a condition for which service connection may be granted, inasmuch as it is deemed to have preceded any period of military service.  See 38 C.F.R. § 3.303(c) (2014).  The service determination specifically indicated that the Veteran had made a suicide attempt by lacerating his left forearm and faking amnesia.  Also of record at the time of the prior Board denial were the Veteran's statements in support of his claim.  

Evidence received since the August 1986 Board decision includes private treatment reports, which do not show any evidence of treatment for an acquired psychiatric disorder, as well as the aforementioned letters from the Veteran's private physician, Dr. Ortiz, which state that the Veteran has a "nervous problem."  Also of record are written statements from the Veteran in support of his claim.

The Veteran's private treatment records and statements from his physician are new because they were not of record at the time of the August 1986 Board decision. However, they are not material because they fail to demonstrate that the Veteran has an acquired psychiatric disorder as a result of military service.  As noted above, a developmental defect is generally not a condition for which service connection may be granted. 

As to the Veteran's personal statements in support of his claim, while these statements are new, they are not material because they are essentially a restatement of his contentions made at the time of the August 1986 Board decision.  They neither raise a reasonable possibility of substantiating the claim, nor relate to an unestablished fact necessary to substantiate the claim.

The Board thus concludes that although the evidence received since the August 1986 Board decision is new, because it does not raise a reasonably possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.



Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disabilities as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to need for aid and attendance must be based on actual  requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R.  § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  Rather, it must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

SMC also is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i).

The Veteran is service-connected for lumbar myositis at 20 percent, and epididymitis, rated as noncompensable; there are no other service-connected disabilities.  Accordingly, he has had a "combined" disability rating of 20 percent since November 12, 2010.  However, there has been no probative evidence presented to show that the Veteran has progressively become unable to care for himself or is bedridden.  Although the Veteran was adjudged disabled by SSA due in part to his VA service-connected back disorder, there has been no evidence presented that he can no longer work solely as a result of this disability.  He does not have a single disability rated at 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  There is also no probative evidence showing he is now permanently housebound because of this service-connected disability.  The rating itself demonstrates that his low back is not functioning normally, hence, the reason for the disability rating to compensate the Veteran for this deficiency.  38 C.F.R.  §§ 4.1, 4.15.  Accordingly, the criteria for SMC based on the purported need for regular aid and attendance or housebound status are not met.  Moreover, as the preponderance of the evidence is against this component of the claim, there is no reasonable doubt to resolve in the Veteran's favor.  See  38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, supra.

Finally, in addition to the medical evidence, the Board also has considered the Veteran's personal assertions that he is in need of SMC for a service-connected disability.   Although lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of a disability subject to lay observation, medical evidence is generally required to address questions requiring medical expertise.  38 U.S.C.A. § 1153(a) (West 2014); 
38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are not deemed competent.


ORDER

Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar myositis, is denied.

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to SMC based on the need for regular A&A of another person or on account of being housebound is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


